Citation Nr: 0117781	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  01-00 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

The appellant served on active duty from September 1948 to 
May 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In June 2001, the appellant's representative notified the 
Board that the case should be remanded back to the RO 
pursuant to 38 C.F.R. § 19.9(a) (2000) for review by a 
Decision Review Officer, as was specifically requested by the 
appellant in his February 2000 notice of disagreement.  See 
Report of Contact, VA Form 119, dated June 14, 2001.  Under 
the newly amended version of 38 C.F.R. § 3.105, effective 
June 1, 2001, section 3.2600 now affords claimants the right 
to review by a Decision Review Officer once a timely Notice 
of Disagreement has been filed with the agency of original 
jurisdiction, as was done in this case.  This review must be 
accomplished by an individual who did not participate in the 
decision being reviewed.

Accordingly, this case is REMANDED to the RO for the 
following development:

Process the appellant's request for 
review by a Decision Review Officer 
pursuant to the newly promulgated 
38 C.F.R. § 3.2600 (June 1, 2000).  The 
RO is further advised that this claim 
must be addressed on the merits after 
ensuring that all duty-to-notify and 
duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 have been 
fulfilled.  If any benefits sought on 
appeal remain denied, the RO should 
provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
allow the appellant an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


